        Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 1 of 34 PageID #: 1

  RECEIVED
   JAN 1 8 2019                    UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF MISSOURI
 U.S. District Court                     EASTERN DIVISION
Eastern District of MO
      JEFFERY WEISMAN,                                        ) -

                                Plaintiff,
                                                              ))     4: 19-cv-00075-JAR
              v.                                              )
                                                              )       Jury Demanded
                                                              )
      BARNES JEWISH HOSPITAL,                                 )
      BJC HEALTHCARE,                                         )
      WASHINGTON UNIVERSITY MEDICAL                           )
      CENTER, WASHINGTON UNIVERSITY,                          )
      WASHINGTON UNIVERSITY                                   )
      SCHOOL OF MEDICINE IN ST. LOUIS,                        )
      THOMAS COX, RICHARD BENZINGER,                          )
      RUSSELL GROENER, CHRISTINE                              )
      RAMATOWSKI, and ALEX EVERS,                             )
                                                              )
                                Defendants.                   )

                                                   COMPLAINT

              Plaintiff, JEFFERY WEISMAN, complaining of BARNES JEWISH HOSPITAL, BJC

      HEALTHCARE, WASHINGTON UNIVERSITY MEDICAL CENTER, WASHINGTON

      UNIVERSITY, WASHINGTON UNIVERSITY SCHOOL OF MEDICINE IN ST. LOUIS,

      THOMAS         COX,       RICHARD        BENZINGER,          RUSSELL     GROENER,         CHRISTINE

      RAMATOWSKI and ALEX EVERS, states as follows for his Complaint at Law:

               1.        This is an action for breach of contract, fraud, defamation and the intentional

      infliction of emotional distress.

                                              Jurisdiction and Venue

              2.         Jurisdiction over this case is conferred on the Court by 28 U.S.C. § 1332. Plaintiff

      is a citizen of the State of Illinois and the Defendants are all citizens of the State of Missouri.
   Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 2 of 34 PageID #: 2



       3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because Plaintiff

resides in another state and the acts alleged herein were committed in the District.

                                              Parties

       4.      Jeffery Weisman ("Plaintiff') currently resides m the City of Buffalo Grove,

Illinois. Plaintiff is an adult male, and at all relevant times was a Resident in the Washington

University School of Medicine in St. Louis Department of Anesthesiology Academic Scholars

Advancement Program June 2016 and June 2018.

       5.      Defendants BJC Healthcare and/or Barnes Jewish Hospital (hereinafter "Barnes

Jewish Hospital") is a hospital authorized to do business in Missouri, and which does business in

this District. It participates in administering the residency programs offered by the Washington

University Medical Center, Washington University, and/or Washington University School of

Medicine in St. Louis.

       6.      Defendants Washington University Medical Center, Washington University, and/or

Washington University School of Medicine in St. Louis (hereinafter referred to as "Washington

University") are a private university that operate a medical school and administer a graduate

education program with Barnes Jewish Hospital in this District.

        7.     Defendant Thomas Cox is a citizen of the State of Missouri. At all relevant times

he was employed hy affiliates of Washington University and supervised residents in Barnes Jewish

Hospital and/or St. Louis Children's Hospital.

        8.     Defendant Richard Benzinger is a citizen of the State of Missouri. At all relevant

times he was employed by affiliates of Washington University and supervised residents in Barnes

Jewish Hospital and/or St. Louis Children's Hospital.




                                                        2
   Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 3 of 34 PageID #: 3



       9.     Defendant Russell Groener is a citizen of the State of Missouri. At all relevant times

he was employed by affiliates of Washington University and supervised residents in Barnes Jewish

Hospital and/or St. Louis Children's Hospital.

       10.     Defendant Christine Ramatowski is a citizen of the State of Missouri. At all relevant

times she was employed by Barnes Jewish Hospital.

       11.     Defendant Alex Evers is a citizen of the State of Missouri. At all relevant times he

was employed by affiliates of Washington University and supervised residents in Barnes Jewish

Hospital and/or St. Louis Children's Hospital.

                                       General Allegations

       12.     Plaintiff is an attorney, as well as an MD and PhD in Biomedical Engineering who

graduated from medical school in May of 2016.

       13.     Plaintiff has won multiple awards, honors, made international news and received

grant funding based on his unique research and academic background. Plaintiff is exceptionally

talented academically and graduated in six years from an MD/PhD program that normally takes

eight years to complete. Plaintiff had his own grant funded research lab and spin-off biotechnology

company while a medical student. All of this placed Plaintiff as among the most accomplished

medical school graduates in the county on his year of graduation.

        14.    Plaintiff was heavily recruited by Defendant Alex Evers to move to Washington

University and Barnes Jewish Hospital to continue his graduate medical education (GME) and

training by conducting a medical residency at the Washington University School of Medicine in

St. Louis Department of Anesthesiology.




                                                      3
   Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 4 of 34 PageID #: 4




         15.   Plaintiff began his research track graduate medical education residency program in

the Department of Anesthesiology at Washington University and Barnes Jewish Hospital in June

of 2016.

         16.   Plaintiff was in his graduate medical educational residency program from June of

2016 to June of 2018 when he was forced to resign due to the actions of Defendants, as alleged

below.

         17.   All other MD/PhD medical residents in Plaintiff's class year of his research track

medical residency education program were discriminated and harassed against until they were also

forced to resign in a breach of the educational policies and work contracts they had agreed to.

         18.   Plaintiff attempted to transfer to other medical educational programs to finish his

education but was prevented from doing so by Defendants.

         19.   In summary, Plaintiff was defamed, harassed and discriminated against while

attempting to honor his education and employment contract.                 Plaintiff complained to

administrators at Washington University in St. Louis and Barnes Jewish Hospital who then, during

his entire course of study, and without his knowledge, engaged in a conspiracy to penalize him,

discredit his reputation, cast him in a false light and ultimately force him to withdraw from the

educational program in violation of his contract with Defendants. In the course of this harassment,

the Plaintiff attempted to transfer to a different graduate medical education program to mitigate

the situation and Defendant's agreed to help Plaintiff to do so in a fraudulent inducement to resign.

Administrators sabotaged this transfer by contacting faculty at the new graduate medical education

programs and telling them to black list the Plaintiff. Faculty regularly harassed Plaintiff related to

his attempts to follow his contract, his disabilities and claiming that these attributes were

unprofessional and did not show dedication to the practice of medicine.             The harassment,



                                                      4
   Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 5 of 34 PageID #: 5



discrimination and retaliation described herein was intentional, outrageous, caused Plaintiff actual

physical harm, actual mental distress, and was based solely on Plaintiffs complaints about

honoring his contract.

       20.     The course of study to become a doctor begins after completing four years of

undergraduate studies. It generally takes four years to complete a medical doctorate degree (MD).

There are physician scientist medical school programs where one can earn both an MD and PhD

(MD, PhD). The physician scientist programs generally take eight years to complete and are highly

competitive. Only 1% to 2% of graduating Physicians are MD, PhDs.

       21.     Medical students during their studies take four national licensing tests to

demonstrate a progression of skills during the four years of medical school. The exams are called

the United States Medical Licensing Exams (USMLE) and are taken at specialized testing centers.

The USMLE Step 1 exam is taken after the first two years of class room study to show basic

medical knowledge. The third year of medical school involves clinical rotations. After the third

year, students take the USMLE Step 2 Clinical Knowledge exam and also the USMLE Step 2

Clinical Skills exam at one of a five national testing centers. A United States medical student

could not graduate from medical school without passing both Step 2 exams. After completing the

fourth year and graduating, a new doctor can take the USMLE Step 3 knowledge exam. These

exams are required for national licensing and passing them demonstrates an objective national

benchmark of physician skill level.

        22.     After graduating medical school, a new doctor cannot practice medicine in the

United States without completing a medical residency education program. The Accreditation

Council for Graduate Medical Education ("ACGME"), is supposed to accredit and monitor




                                                      5
   Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 6 of 34 PageID #: 6



medical residency education programs. These programs are for such fields as Anesthesiology,

General Surgery, Internal Medicine and Psychology. The programs can run from three to six years.

       23.     The A CGME has policies which are called "Common Program Requirements" that

all programs must follow to maintain accreditation. There is an official ACGME policy book.

One core policy is V.A.2.b).(1) which states "The Program Must: provide objective assessments

of competence in patient care and procedural skills, medical knowledge, practice based learning

and improvement, interpersonal and communication skills, professionalism, and systems-based

practice based on the specialty-specific Milestones." The policy further states under V.A.2.b).(3)

that a program must "document progressive resident performance improvement." Additionally,

under V.A.2.c) the ACGME states that "The evaluations of resident performance must be

accessible for review by the resident."

       24.     The ACGME policies are included in all graduate medical education training

contracts or agreements that students agree to in furthering their training. The 2016 Barnes Jewish

Hospital/Washington University Memorandum of Appointment specifically notes under section

16.b. that the parties will "comply with all applicable state, federal and local laws, as well as

standards required to maintain accreditation by the ACGME .... "

       25.      The 2016 Barnes Jewish Hospital/Washington University Memorandum of

Appointment has a policy against harassment, section 22 is titled "Policies Against Harassment."

Section 22 notes "Barnes-Jewish is committed to providing a work environment in which its

employees are treated with courtesy, respect and dignity .... Harassment includes verbal, physical

or visual conduct that creates an intimidating, offensive or hostile work environment or that

unreasonably interferes with job performance ... "




                                                     6
  Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 7 of 34 PageID #: 7



        26.    After completing a medical residency education program, a physician is considered

to be Board Eligible in their field and can be licensed in all 50 states.

        27.    There is further "fellowship" training available that is also accredited by the

ACGME. Fellowships can only be completed after a primary residency. Anesthesiologists for

example could complete a fellowship in Pain medicine or Regional Anesthesia. Internal Medicine

physicians for example could complete a fellowship in Cardiology, Gastroenterology or Oncology.

        28.     To obtain entrance to a graduate medical education residency program there is a

national medical residency match program (NRMP). In July of their final year, fourth year medical

students fill out a computer application and submit it to several of the thousands of nationwide

residency programs in September. Then, students spend the year traveling around the country

interviewing at residency programs while doing their elective rotations. These students rank the

programs they interviewed at by February and an electronic matching algorithm assigns students

to programs at the end of March. In March, medical students get an email telling them what city

and program to go to for the next several years.

        29.     The field of Anesthesiology has 1,600 possible training seats in any given year and

there are roughly 150 active training programs.

        30.     Only twenty to thirty graduating new MD, PhDs go into Anesthesiology training

programs in any given year and they tend to be highly sought-after residents for both the research

capabilities and money they bring to a program. There are roughly five to ten programs that most

of the MD, PhD residents end up at which includes the likes of Washington University in St. Louis,

Harvard-MGR, Duke and the University of Pittsburgh etc... These programs each tend to recruit

a few MD, PhD residents a year by offering special research opportunities for them.




                                                        7
   Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 8 of 34 PageID #: 8



       31.     It would be rare or non-existent that an entire MD, PhD resident class would leave

a training program. It would be rare or non-existent that several MD, PhD residents would struggle

to transfer to a new residency program.

       32.     Washington University in St. Louis uniquely has a research residency that takes

two MD, PhD residents per year that they call Academic Scholars Advancement Program (ASAP

Program). This is a five-year combined residency/fellowship/research track that has two seats

open in the match for MD, PhDs per year.

       33.     This program is the only one like it in the country and possibly the most competitive

two seats out of the entire 1,600 in the entire anesthesiology match. In fact, Washington University

has special permission from both the ACGME and the American Board of Anesthesiology to run

this program as a new experimental training pathway. Plaintiffs class was only the fifth class to

enter this program and at entry there had been no graduates.

       34.     The Washington University in St. Louis Department of Anesthesiology has a yearly

special research residency track interview weekend that might include over half of all available

graduating MD, PhDs going into the field. The Anesthesiology department will pay to fly both

medical students and spouses to St. Louis for the events. There are all day events for both the

medical students and their families.      In general, residency programs never pay for student

candidates to fly out interview.

        35.    In December of 2015 Plaintiff, Jeff Weisman, was flown out to interview for the

MD, PhD resident interview weekend with his significant other. The Defendant was heavily

recruited since he not only would be a "MD, PhD, JD" but had won grants, had his own research

lab and biotechnology company as a medical student.




                                                      8
   Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 9 of 34 PageID #: 9




       36.     The ASAP residency program is desirable since it allows for a resident to complete

their Anesthesiology residency education in eighteen months instead of three years. The program

allows residents to pick any fellowship to train in without going through the fellowship match.

The program then allows physician scientist residents roughly their final two years to conduct

research and fellowship duties on a 80/20 time split that allows for nearly two years of full time

research.

       37.     The ASAP residency program while advertised as a fast track program "is designed

to be a more personalized and innovative educational experience." Per the creator Defendant

Thomas Cox, progression through the program is competency based. This means that the residency

education portion could take longer than eighteen months. It could take the standard three years.

The previous classes in this experimental program have all been progressed through the residency

education in eighteen months.

       38.     Many faculty members at Washington University in St. Louis have stated that they

disapprove of the program and feel it is unfair that the MD, PhDs get preferential treatment.

Defendant had no knowledge of this internal hostile faculty sentiment prior to starting the program.

       39.     Prior to starting the ASAP research track program there were only one or two MD,

PhD anesthesiology residents at Washington University in St. Louis at any given time. Since

starting the program there are generally a dozen MD, PhD research residents in the department at

any given time.

       40.     Defendant Alex Evers has repeatedly stated that the ACGME or American Board

of Anesthesiology could revoke permission to run this program and accept new ASAP program

residents at any time. Plaintiff had no knowledge of these conditions on the program prior to

acceptance to the program.



                                                      9
 Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 10 of 34 PageID #: 10



       41.     Attracting the MD, PhD residents is a business opportunity for the Anesthesiology

department. The department won over twelve million dollars in NIH grants in 2017.

       42.     The MD, PhD residents are a specialized research labor force to work on the grants,

win the grants and a pipeline for future NIH funding.

       43.     In February of2016 just before the deadline to submit a list ofranked programs for

the national match, Defendant received an unsolicited phone call from Plaintiff Alex Evers

offering him an ASAP research track education seat and to rank them number first. This was in

violation of the National Residency Match Program rules that prevented unsolicited phone calls to

recruit medical students to training programs.

       44.     In March of 2016 Plaintiff, Jeff Weisman, matched into the ASAP residency

educational program through the NRMP computer system on match day.

       45.     In May of2016, Plaintiff, Jeff Weisman, moved to St. Louis and began the training

program in June of 2016.

       46.     The structure of the Washington University in St. Louis Department of

Anesthesiology in June of 2016 was as follows. The Chairman of the Department was Alex Evers.

The Vice-Chair for Education of the department was Thomas Cox. The Program Director for the

anesthesiology graduate medical education residency program was Richard Benzinger. The

Associate Program Director for the anesthesiology graduate medical education residency program

was Russell Groener.

       47.     Plaintiffs first year of study and training was to last 44 weeks instead of the usual

standard 52. The ASAP track would allow the Plaintiff to start his second year early. Plaintiff

was to complete eleven educational and training rotation blocks that would last four weeks each.

Plaintiffs rotations would be 1) Emergency Medicine 2) The Surgical Intensive Care Unit 3)



                                                        10
 Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 11 of 34 PageID #: 11




Cardiology 4) Emergency Medicine 5) The Cardiothoracic Intensive Care Unit 6) Internal

Medicine Wards 7) Internal Medicine Wards 8) Pre-operative Clinic 9) Simulation Lab and Self-

Study 10) Thoracic Surgery and 11) Acute and Critical Care Surgery.

        48.    Plaintiff would receive grade evaluations on the different four week rotation blocks.

Many departments used different grading system scales or even electronic systems for storing their

evaluations. All evaluations per contract were supposed to comply with ACGME and Barnes-

Jewish Hospital Graduate Medical Education policies. All evaluations would be submitted to

Department of Anesthesiology and submitted to Plaintiffs training file for review by Richard

Benzinger and Russell Groener.

        49.    The week of August 8th of 2016, the Plaintiff received a phone call from the Chair

of the Anesthesiology Department, Alex Evers, asking for information about Plaintiffs company.

Plaintiffs company had signed a lease agreement with a third party private entity, the St. Louis

College of Pharmacy, for lab space. Alex Evers requested a copy of the lease agreements and

other corporate contracts from Plaintiff since the Department of Anesthesiology was hoping to

enter into research and lease agreements with the St. Louis College of Pharmacy.

        50.    Plaintiff contacted the St. Louis College of Pharmacy's General Counsel about the

request. Plaintiff was informed that giving the documents to Alex Evers would give him an edge

in business negotiations. Plaintiff also spoke to his company's CEO and investors who felt that it

would be a breach of fiduciary duty to hand all documents over to the anesthesiology department.

Plaintiff let his company's CEO communicate further with Alex Evers. The documents were not

sent.




                                                      11
 Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 12 of 34 PageID #: 12



       51.     On August 25th, 2016 at 4:00 pm the Plaintiff was scheduled for a meeting with

Richard Benzinger the Program Director. The Program Director told plaintiff that there were

serious concerns about his academic performance.

       52.     Plaintiff had not personally been told of negative performance or serious concerns

about his performance by the Emergency Medicine department, which was the only education

rotation he had completed by the middle of August. In fact, the Emergency Medicine Department

filled out daily paper evaluation forms in front of medical residents and attendings reviewed them

with the medical residents at the end of every shift.

       53.     Every six months the Washington University Department of Anesthesiology

Residency Program has a Curriculum Competency Committee (CCC) meeting. All residents are

evaluated by this faculty committee to ensure they are meeting their educational milestones. This

is an ACGME and American Board of Anesthesiology requirement for the education program. All

residents must then meet with the Program Director to discuss their performance.

       54.     The Plaintiff was informed that he had a meeting scheduled January 19th. At the

meeting the Plaintiff was told that nearly all of his reviews were negative from all rotations.

Plaintiff was given a document dated January 19th with a summary of these allegations. It was

requested that Plaintiff step down from the ASAP program or even consider leaving his training

program.

        55.    This document was drafted by the Department of Anesthesiology with assistance

from Barnes Jewish Hospital attorney Christine Ramatowski.

        56.    Plaintiff was told that he had failed both of his emergency medicine education

rotation blocks. The document stated that "Your performance on the emergency medicine rotation

was summarized as 'not as good as I would expect of a resident in this PGY level (3/9)' and was



                                                        12
  Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 13 of 34 PageID #: 13



accompanies by a note from their rotation coordinator that described your performance as 'at the

2nd   year medical student level' and 'completely unprofessional.'"

         57.     The grading scale that the emergency medicine department used was from one to

nine and had a 2/9 as "passable." Plaintiff received a 3/9 on his first rotation month and a 5/9 on

·his second rotation month. None of the alleged bad comments given to Plaintiff by Defendants

were in his formal evaluations. The actual comments on one evaluation read "Great to work with.

Enthusiastic, Eager to follow up on things. Great job picking up multiple pts and team player.

Reliable and hardworking. Solid attention to detail. Very thorough job. Good H&Ps. Motivated to

 see pts and has good initial plans ... "

          58.    Plaintiff met with the rotation coordinator for emergency medicine, Reuben

 Johnson in January and was told the emergency medicine department did not have or could not

 show him the alleged negative comments.

          59.    Plaintiff was told that he had failed his two months of internal medicine rotations.

 The comment specifically stated, "The department of internal medicine does not provide single

 summative scores in its assessments, but your performance on those rotations was below average

 in every category from every reviewer in those rotations."

          60.    Plaintiff had only received verbal positive feedback from his internal medicine

 rotation. Plaintiff was never presented with internal medicine reviews in violation of ACGME

 policy despite requesting them. In May of 2017, Plaintiff was told by a resident that the internal

 medicine department had their own computer system called myevaluations.com which would have

 records of his evaluations. Plaintiff met with a secretary for the internal medicine department and

 learned there was a computer evaluation system storing his evaluations.




                                                       13
 Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 14 of 34 PageID #: 14



       61.      Plaintiff acquired access and had three evaluations from faculty for his internal

medicine wards rotations. All the internal medicine wards evaluations were positive. Plaintiff was

evaluated in eleven categories and every reviewer stated that plaintiff was at the "Expected PGY-

1 level" of his level of training. Plaintiff had only two faculty write long comments. Dr. Janet

McGill wrote, "Dr. Weisman was a capable intern and team member. He performed well with a

variety of patient situations, utilized resources when needed. As most interns, he is still on the

learning curve but has a high level of curiosity and interest. I enjoyed working with Dr. Weisman."

Dr. Amy Loden wrote, "I enjoyed working with Jeff on inpatient medicine. He was a hard worker

and took excellent care of his patients. Appreciated his dry sense of humor... "

       62.      Plaintiff had multiple meetings in January and February of 2017 with the

Department Administration. Plaintiff even stated his concerns that his grades were related to the

prior incident involving his company. Based on the meetings, the Plaintiff was told that he would

not be placed on probation but he would be forced to repeat an internal medicine rotation and

Intensive Care Unit rotation. This would take him off cycle for the ASAP residency track.

       63.       Plaintiff learned in January that this entire MD/PhD ASAP class was receiving

similar harassment and that several other MD/PhD residents in different class years had been

harassed.     The other MD/PhD resident in his research residency class had received similar

inaccurate evaluations and was being harassed related to his status as a disabled military veteran.

        64.      Plaintiff as an attorney and colleague helped the other MD/PhD resident in his class

to protect his educational and training status. The department administration was upset about this.

        65.      Immediately after the January 19th meeting, Plaintiff had spoken to other medical

residents in the educational program to find out more information. Several senior residents told

Plaintiff that the program had an unofficial policy of "gaslighting" or harassing student trainees.



                                                       14
Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 15 of 34 PageID #: 15



Plaintiff was informed that every year several residents were forced out or departed the program.

These departures were not due to skill deficiencies or failing the program but simply because a

single faculty member might decide they did not like a resident. Plaintiff was told that two

residen~s   in the class above him including an MD/PhD resident had recently left.

       66.       From 2000-2009 one academic study by Kennedy Et Al showed an annual attrition

rate of 3.6% in the field of anesthesiology education. Washington University, St. Louis had an

annual attrition rate the past several years at over 3X that attrition rate per class. In fact, the ASAP

residency track attrition rate for the starting class of 2016 would later become 100%.

        67.      Plaintiff was also told that residents forced from the program seemed to be many

times minorities, females or other protected classes of individuals.

        68.      Plaintiff also learned that this "gaslighting" or harassing of medical residents could

be used as a tool to prevent residents from making reports about patient safety violations that

violated state/federal laws or faculty behaving inappropriately to patients or staff.

        69.      Unknown to Plaintiff at this time, Defendant's Richard Benzinger and Russell

Groener were secretly contacting faculty that Plaintiff would be working with to warn them about

Plaintiff and request they conspire to fail Plaintiff. Unknown to Plaintiff at this time was that

defendants had conspired with attorney and defendant Christine Ramatowski to find a way to

remove Plaintiff from his residency seat in violation of his educational program contract.

        70.      One example of this activity was that Richard Benzinger e-mailed his secretary

Sharon Stark and told her to remind him every time that Plaintiff started a new educational rotation

so that he could talk to the educational coordinator in advance about Plaintiff.

        71.      Plaintiff performed well and passed all his rotations on the second six-month period

of the 2016-2017 academic year. Defendant Richard Benzinger refused to have Plaintiffs required



                                                        15
 Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 16 of 34 PageID #: 16



July six month educational review meeting with him in violation of Barnes Jewish Hospital and

ACGME policies.

       72.     In May 2017, Plaintiff's home medical school sent out a survey to every residency

program that their graduating class of 2016 had a member at. Plaintiff was a highly accomplished

medical student in his graduating class. The multiple choice survey asked the Program Director to

rank where they stood in their residency class as either top v.i, top Yi , bottom Yi, or bottom v.i.

Defendant Richard Benzinger received a copy of this survey. There was a comment question that

asked "11. Please list particular strengths you believe that that this house officer displays which

would likely be based on his/her medical school education and training." Defendant, Richard

Benzinger wrote "Dr. Weisman is by a substantial margin the least competent intern that I have

ever supervised. His MSPE [Medical Student Performance Evaluation/A Deans Letter] reported

weak clinical performance, so I acknowledge the risk we took in matching him. Nonetheless, I am

surprised that you allowed him to graduate. He seems to me to lack most of the most essential

skills of a new physician. We will support him as much as we can, but I believe that he will struggle

to complete clinical residency training."

       73.     Plaintiff had a strong MSPE Deans letter and was an accomplished medical student.

       74.     Plaintiff began his second year of training July 1 of 2017. This year was all

anesthesiology rotations and plaintiff would eventually complete thirteen four-week educational

blocks of training that would be 1) Tutorial, 2) Tutorial, 3) Ambulatory Anesthesiology, 4)

Pediatric    Anesthesiology,    5)   ENT      Anesthesiology,    6)    Hepatic/TransplantNascular

Anesthesiology, 7) OBGYN/Colorectal Anesthesiology, 8) Orthopedic Surgery Anesthesiology,

9) Orthopedic Surgery Anesthesiology, 10) Surgical Intensive Care Unit, 11) Research, 12)

Research, 13) Research.



                                                      16
 Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 17 of 34 PageID #: 17



       75.     Defendants Richard Benzinger and Russell Groener told the Program Coordinator,

Sharon Stark, to email them reminders, so they could contact and warn faculty about Plaintiff

before he started every educational rotation. As an example, on September 20, 2017 Program

Coordinator Sharon Stark wrote to Defendants Richard Benzinger and Russell Groener that "This

is a reminder that [other MD/PhD] is going into Pod 2 & Weisman is going into Peds on Monday

September 25th." The Defendants would then contact and falsely warn faculty. As an example, on

October 31, 2017 before Plaintiff started his ENT Anesthesiology rotation, Defendant Russell

Groener wrote to the rotation education coordinator "Hi, just a heads up. You have Jeff Weisman

rotating in ENT his next block. His performance in Pediatrics Block 4 was concerning to say the

least. I think we need to be meticulous going forward about documenting any issues that arise

with him, the feedback he is given, and his summative end-of-rotation assessment."

       76.     Defendants created a constant stream of harassment against Plaintiff.             When

Plaintiff started one of his first days on the Ambulatory Anesthesiology educational rotation after

his tutorial he was placed with the attending Joseph Kras. While Plaintiff was setting up for his

cases in the morning, Joseph Kras slammed open the door to the operating room and screamed at

plaintiff "I have heard about you!" Joseph Kras then walked around the Operating Room and

pulled up the blinds on all windows and doors to the outside hallway. When Plaintiff rolled back

his first female patient of the day, Plaintiff told the patient to take a deep and big breath of oxygen.

Joseph Kras then started yelling "Why are you talking about her breasts... Big breasts! Don't you

think big breaths sounds like big breasts?" The female patient appeared scared and this event

occurred while she was being given propofol to induce her to sleep and midazolam to cause her to

have no memory of the incident. Joseph Kras was a senior faculty member that also served as the

Ethics Director for the department of anesthesiology. Plaintiff observed Joseph Kras do this to



                                                        17
 Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 18 of 34 PageID #: 18



multiple female patients.    Plaintiff would later learn that Joseph Kras had been accused of

something sexually improper with patients multiple times and kept blaming it on females hearing

everyone say breaths as big breasts. Joseph Kras would stand behind plaintiff with a clip board

during the cases verbally harassing him and trying to write down any small mistake he could find.

Joseph Kras would then taunt Plaintiff that he was going to email in a daily report to the

administration instead of the rotation coordinator.

       77.     On Plaintiffs second rotation post tutorial he was on a Pediatric anesthesiology

rotation at St. Louis Children's Hospital.       Defendant Russell Groener was the education

coordinator for the pediatrics education rotation. Plaintiff worked with nearly a dozen faculty

members who almost unanimously stated that he did a positive job. Russell Groener then ignored

all of Plaintiff's positive comments from the rotation and filled out a fake and fraudulent review.

       78.     In the middle of the rotation, Russell Groener met with the plaintiff to conduct a

mid-rotation informal evaluation.     He told plaintiff that he was concerned about Plaintiffs

communications since Plaintiff had a stutter. Plaintiff explained that he had been in speech therapy

as a child for his stutter and that it always existed to some extent. Russell Groener acknowledged

the comment and seemed to let it go. In Plaintiffs final evaluation, plaintiff was written up for

poor OR communication since he had a stutter. Plaintiff met with Defendant Russell Groener and

asked him to change the evaluation. Plaintiff told Defendant: I am an attorney and a stutter is

protected under the Americans with Disabilities Act, you cannot legally write me up for it.

Defendant responded that he could and the evaluation stands.

       79.     In another incident, Plaintiff was working with a senior pediatric anesthesiology

faculty member. The faculty member had to handle another task briefly and told Plaintiff to call

the floating attending if he needed anything in his operating room. The case was going well when



                                                      18
 Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 19 of 34 PageID #: 19



Russell Groener suddenly entered the room and demanded that Plaintiff improperly give a high

dose of epinephrine to the child. The Plaintiff was concerned since there was no need for this drug

to be administered. The Plaintiff took a picture of the patients monitors and texted it to Russell

Groener to create a record as a precaution. The Plaintiff then told Russell Groener he had texted

an image of the patient monitors to Defendant Groener's cell phone. Russell Groener then told

Plaintiff not to give the injection and then left the room. Plaintiff scheduled a meeting with the

Vice-Chair for education. After hearing the situation Defendant Thomas Cox threatened Plaintiff

and stated: I believe you but if you say anything it woln't work out well for you.

       80.     Plaintiff became highly concerned since faculty members that were harassing him

had suddenly crossed a line to actively trying to create patient harm events.

       81.     Throughout the Fall and Winter of 2017 Plaintiff had faculty members privately

come up to him and warn him that administrators were asking them to write fake reviews or to cast

plaintiff in a false light. Faculty apologized to Plaintiff about his situation and some privately

suggested he hire legal counsel.

       82.     In January of 2018, Plaintiff met with administrators and stated he intended to

resign in the very near future based on the above events and wanted support to transfer. Defendants

Alex Evers, Thomas Cox and Richard Benzinger agreed to support Plaintiff in a transfer.

       83.     Even after this meeting, the Defendants still harassed Plaintiff. For example,

Plaintiff received an odd and negative evaluation from Thomas Davis. Plaintiff called Dr. Davis

to ask why his written evaluation was negative while he was verbally told he was doing well. Dr.

Davis told Plaintiff it was because "you are on probation." Plaintiff noted that he was not on any

form of probation. Then Dr. Davis told Plaintiff that administrators were trying to remove him

from the program and that this was just how things go.



                                                      19
Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 20 of 34 PageID #: 20



       84.      In January of2018, the other MD/PhD in Plaintiffs ASAP program was sent to the

Missouri Physician's Health Program after requesting a vacation week related to fatigue from his

sleep apnea medical condition. The Physician's Health Program is supposed to be meant for

Physicians with drug addiction or mental health issues. This was a harassing action for requesting

disability accommodations. A physicians health program is affiliated with a state medical board

and can take away a physicians medical license and prevent them from working while they are

investigated.

        85.     On February 22nd 2018 Plaintiff met for his six month evaluation with Defendants

Thomas Cox and Richard Benzinger. Defendant Thomas Cox started pressuring Plaintiff for his

formal letter of resignation and noted he had concern for Plaintiffs mental health. Plaintiff felt he

was being threatened for a fake Physicians Health Program Referral and could lose his medical

license if he did not formally resign in the near future.

        86.     Plaintiffhas'never had and does not have a mental health condition.

        87.     Plaintiff personally scheduled a March 20th meeting with the Missouri State

Physicians Health Program. Plaintiff brought documents and showed what was occurring at

Washington University St. Louis/Barnes Jewish Hospital.          Robert Bondurant the Physicians

Health Program Executive Director was at the meeting. Plaintiff was informed that the information

that he brought was concerning and that the Physicians Health Program would clearly have no

reason to investigate Plaintiff.    Plaintiff was then informed that the Washington University

Department of Anesthesiology had recently called them to say that they had another MD/PhD

anesthesiology resident to refer. Robert Bondurant recommended that Plaintiff transfer to another

program to avoid the harassment he was experiencing. Plaintiff learned in the Summer of 2018




                                                       20
 Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 21 of 34 PageID #: 21




that the Missouri Physicians Health Program had opened some form of an investigation of

Washington University St. Louis/Barns Jewish Hospital for sending false and coercive referrals.

           88.   Washington University faculty had apparently been using Barnes Jewish Hospital

Attorneys to coverup and suppress medical faculty bad actions such as harassment, discrimination,

and fake health program referrals. This appeared to be in an effort to hide incidents from the

Washington University in St. Louis legal counsel and University regulation such as diversity

offices.

           89.   Plaintiff was working in the Surgical ICU in April of 2018 when he received a late-

night phone call at home from a surgery faculty attending, that he did research with, who warned

him that there was an anesthesiology faculty member by the name of Daniel Emmert that was

meeting with other surgery faculty members and discussing coming up with a way to harass/fail

Plaintiff. Daniel Emmert generally does not work in the surgical ICU and was covering a shift for

surgery faculty members. Plaintiff went back to the hospital at 1 lpm at night to meet with Daniel

Emmert who denied saying anything negative about him or working with him in the Surgical ICU.

Plaintiff then contacted the rotation coordinator, an anesthesiologist Justin Knittle, and was told

that Daniel Emmert had sent a negative evaluation into him despite not working with Plaintiff.

           90.   Plaintiff emailed his assigned faculty advisor and advocate Thomas Graetz to ask

for help April 2, 2018 stating "I received a phone call from a surgery attending I know. I know

several senior faculty here more personally since I do research with them. They told me an

anesthesiology faculty member was in the,surgical ICU gossiping to critical care faculty that I was

a terrible doctor, should be remediated, was harmful to patients ..... I was told this faculty member,

who stated I had not worked with him and that he could not review me had emailed a very negative

review about me in ..... Creating fake reviews is fraudulent. Reporting fake reviews to outside



                                                       21
 Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 22 of 34 PageID #: 22



accrediting agencies is fraudulent ... " Plaintiffs advisor and advocate did not respond to him.

Plaintiff saw Defendant Richard Benzinger a few days later at a training seminar and asked what

was going on with this situation and Plaintiff was told that he should not expect a response from

Thomas Graetz since the situation was being reviewed by the legal department.

       91.     Plaintiff was assigned to work for a month with Daniel Emmert and other affiliated

faculty in the anesthesiology run Cardiothoracic ICU starting April 9th.         Plaintiff was also

beginning to have constant gastroenterology symptoms, ulcerative colitis flares, based upon the

stress and harassment of the situation. Plaintiff finally resigned after negotiating that he 1) would

not work with the Cardiothracic ICU anesthesiology faculty and would instead do other rotations

2) would receive proper assistance to transfer to a new program.

       92.     Defendant has searched to transfer to a new residency program for nearly a year

with no success. Defendant has been out of a residency program for six months.

       93.     The Defendant has interviewed with several residency programs who were very

enthusiastic about his MD, PhD resident status. Multiple programs have implied Defendant would

have a job offer after they got Defendant's educational transcripts. All job opportunities have

vanished after potential employers have spoken to Washington University in St. Louis faculty.

       94.     Defendant was told in confidence by one perspective employer that Washington

University faculty were backlisting him and preventing him from working in the field. They stated

they could not employ Defendant after what they heard.

        95.    As a result of being prevented from completing a residency, Plaintiff will not be

able to become a Board Certified anesthesiologist. Dr. Jeff Weisman will be directly damaged in

at least the following ways:




                                                      22
 Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 23 of 34 PageID #: 23



                a. Plaintiff will never receive or will be delayed years of attending physician

                     income that is needed after the investment of nearly a decade of school and

                     training

                b. Plaintiff will not be able to pursue an academic physician career pathway which

                     was Plaintiffs entire reason for pursuing the extra years to complete a MD/PhD

                     program.    Academic hospitals do not hire non-boarded anesthesiology

                     physicians to provide patient care.



                                       COUNT I
   Breach of Contract: Failure of Washington University and Barnes Jewish Hospital To
                          Comply With ACGME Requirements

        96.     Plaintiff adopts paragraphs 1 - 95 above as paragraphs 1 - 95 of Count I, as if fully

set forth herein.

        97.     The A CGME Requirements were incorporated by reference into the Residency

Agreements entered into by Dr. Jeff Weisman with Washington University and/or Barnes Jewish

Hospital. (Exhibit A, Barnes Jewish Hospital Employment Contract).

        98.     Defendants Washington University and Barnes Jewish Hospital had a duty to

comply with the ACGME Requirements and the other terms and conditions of the Employment

Contract.

        99.     Washington University and/or Barnes Jewish Hospital failed to comply with, and

breached their duty to comply with the ACGME Requirements in the following respects:

                a.       By harassing Plaintiff and failing to engage in an "objective assessment" of
                         Plaintiffs "competence" in violation of ACGME Common Core
                         Requirement §V.A.2.b(l), and instead relying on hearsay, gossip, and false
                         information;




                                                       23
Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 24 of 34 PageID #: 24



              b.     By harassing Plaintiff and failing to provide objective assessments of
                     competence in patient care and procedural skills, medical knowledge,
                     practice based learning and improvement, interpersonal and communication
                     skills, professionalism, in violation of ACGME utilize multiple evaluators
                     to assess Dr. Weisman's performance, instead essentially deferring to the
                     evaluation by a few administrators, in violation of ACGME Common Core
                     Requirements§§ V.A.2.b(l) and VI.B.6;

              c.     By failing to timely and fairly evaluate Plaintiff's performance during each
                     rotation and also by failing to document such evaluations at the end of each
                     rotation, in violation of ACGME Common Core Requirement §V.A.2.a;

              d.     By engaging in retaliation against Dr. Jeff Weisman for advocating for
                     himself, other residents, patient safety, requesting specific information
                     regarding his alleged deficie_ncies, and raising concerns about his treatment
                     in violation of ACGME Common Core Requirements §§ 11.A.4, Il.B. lb,
                     and VI.B.6;

              e.     By harassing Plaintiff and failing to provide a "a professional, respectful,
                     and civil environment that is free from mistreatment, abuse, or coercion of
                     students, residents, faculty, and staff' in violation of ACGME Common
                     Core Requirement§ VI.B.6;

              f.     By failing to comply with the Employment Contract which required that
                     Defendants "[c]omply with all applicable state, federal and local laws as
                     well as the standards required to maintain accreditation by the ACGME,
                     RRC, Joint Commission and any other relevant accrediting, certifying or
                     licensing organization... [including] ... compliance with BJC's code of
                     conduct"; and

              g.     By failing to comply with the Employment Contract which prohibited
                     harassment for "any reason" where harassment was defined as including
                     "verbal, physical or visual conduct that creates an intimidating, offensive or
                     hostile work environment or that unreasonably interfere with job
                     performance. Harassment may also include unwelcome, offensive slurs,
                     jokes, or other similar conduct. .. "(Exhibit A, if 22 and 22a).

       100.   The actions of Defendants in violating the above mentioned A CGME standards and

other express terms in the Employment Contract was a breach of contract and a failure to perform

the duties imposed upon them.




                                                    24
Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 25 of 34 PageID #: 25




       101.      As a direct and proximate result of Defendants' breach, Plaintiff has suffered injury,

and damages, including but not limited to, monetary damages, loss of his ability to use his MD

degree, loss of time and resources, career opportunities and earning capacity.

       WHEREFORE, Plaintiff, JEFFERY WEISMAN by counsel, respectfully prays that the

Court enter Judgment in his favor and against Defendants, BARNES JEWISH HOSPITAL, BJC

HEALTHCARE, WASHINGTON UNIVERSITY MEDICAL CENTER, WASHINGTON

UNIVERSITY, and WASHINGTON UNIVERSITY SCHOOL OF MEDICINE IN ST. LOUIS,

in the amount of $1,000,000 and award consequential damages in an amount to be determined at

trial, and for any further and other relief that this Court deems just and appropriate under the

circumstances.

        Plaintiff demands trial by jury.

                                     COUNT II
 Breach of Contract: Breach of The Duty of Good Faith and Fair Dealing by Washington
                        University and Barnes Jewish Hospital

        102.     Plaintiff adopts paragraphs 1 - 101 above as paragraphs 1 - 101 of Count II, as if

fully set forth herein.

        103.     An implied term of every contract is that the parties will perform and/or exercise

their discretion in good faith and that they will deal fairly with each other.

        104.     Exhibit A was an employment contract between Plaintiff and Defendants

Washington University and Barnes Jewish Hospital which governed Plaintiffs residency with

Defendants.

        105.     The false allegations alleged above and the harassment alleged above were

performed in bad faith and were not fair dealing and rose to a breach of the Employment Contract.




                                                        25
Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 26 of 34 PageID #: 26




        106.     As a direct and proximate result of Defendants' breach, Plaintiff has suffered injury,

and damages, including but not limited to, monetary damages, loss of his ability to use his MD

degree, loss of time and resources, career opportunities and earning capacity.

        WHEREFORE, Plaintiff, JEFFERY WEISMAN by counsel, respectfully prays that the

Court enter Judgment in his favor and against Defendants, BARNES JEWISH HOSPITAL, BJC

HEALTHCARE, WASHINGTON UNIVERSITY MEDICAL CENTER, WASHINGTON

UNIVERSITY, and WASHINGTON UNIVERSITY SCHOOL OF MEDICINE IN ST. LOUIS,

in the amount of $1,000,000 and award consequential damages in an amount to be determined at

trial, and for any further and other relief that this Court deems just and appropriate under the

circumstances.

        Plaintiff demands trial by jury.

                                         COUNT ID
                               Fraudulent Inducement to Resign
                  (Benzinger, Washington University, Barnes Jewish Hospital)

        107.     Plaintiff adopts paragraphs 1 - 106 above as paragraphs 1 - 106 of Count II, as if

fully set forth herein.

        108.     After the Defendants harassed Plaintiff as alleged above, made the false statements

alleged above, after Plaintiff learned that the Defendants wanted to terminate him, and after

Defendant Cox threatened to have the Plaintiff subjected to a psychiatric evaluation, Plaintiff asked

to leave the program and was assured by Benzinger, who had been plotting to push the Plaintiff

out of the program, that Benzinger would write a recommendation letter that "would do the most

good" for Plaintiff.




                                                        26
Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 27 of 34 PageID #: 27



       109.   Benzinger never intended to write a good letter for Plaintiff, his statement was false

when made, and Benzinger knew it but intended to induce the Plaintiff's reliance on the false

statement.

       110.    Plaintiff, threatened with a baseless psychiatric examination and aware that Alex

Evers, Thomas Cox, Richard Benzinger, Russell Groener and Christine Ramatowski wanted to

drive him out of the residency program, agreed to resign in reliance upon the statements of

Benzinger, the Program Director, that a good reference letter would be written.

       111.    Benzinger never wrote a good letter and when Plaintiff applied to every anesthesia

residency program in the United States, over 140, he was rejected by them all. Plaintiff later

learned that Defendants were answering inquiries from other residency programs by stating that

no reference could be given and that all inquiries had to be answered by Barnes Jewish Hospital

legal counsel, Defendant Christine Ramatowski.

       112.    Plaintiffs reliance on Benzinger's false statements was reasonable.

       113.    As a direct and proximate result of Defendants Benzinger, Washington University

and Barnes Jewish Hospital's false statements Plaintiff has suffered injury, and damages, including

but not limited to, monetary damages, loss of his ability to use his MD degree, loss of time and

resources, career opportunities and earning capacity, emotional distress and humiliation.

       WHEREFORE, Plaintiff, JEFFERY WEISMAN by counsel, respectfully prays that the

Court enter Judgment in his favor and against Defendants, RICHARD BENZINGER, BARNES

JEWISH HOSPITAL, BJC HEALTHCARE, WASHINGTON UNIVERSITY MEDICAL

CENTER, WASHINGTON UNIVERSITY, and WASHINGTON UNIVERSITY SCHOOL OF

MEDICINE IN ST. LOUIS, in the amount of $1,000,000 and award punitive damages in an




                                                     27
 Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 28 of 34 PageID #: 28



amount to be determined at trial, and for any further and other relief that this Court deems just and

appropriate under the circumstances.

        Plaintiff demands trial by jury.



                                        COUNT IV
                                        Defamation
             (Benzinger, Groener, Washington University, Barnes Jewish Hospital)


        114.    Plaintiff adopts paragraphs 1 - 113 above as paragraphs 1 - 113 of Count IV, as if

fully set forth herein.

        115.    As alleged above, on January 19, 2017 Defendant Benzinger and Defendant

Groener published a series of false statements about Plaintiff in a letter which was sent to several

Deans at Washington University School of Medicine.

        116.    The letter falsely claimed that Plaintiff has performed unsatisfactorily on several

rotations.

        117.    The letter falsely stated that Plaintiffs performance on every internal medicine

rotation was below average in every category by every reviewer.

        118.    The letter falsely stated that the rotation coordinator on the emergency medicine

rotation stated that Plaintiff's performance on the rotation was "at the   2nd   year medical student

level" and was "completely unprofessional."

        119.    The false statements in the January 19, 2017 letter were made with knowledge that

they were false.

        120.    In May or June 2017, Benzinger falsely told Louisiana State University Health

Science Center, Shreveport, in a survey response that Plaintiffs performance in Defendant's




                                                      28
Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 29 of 34 PageID #: 29



residency was "the least competent intern that I have supervised"; and that Plaintiffs Medical

Student Performance Evaluation reported weak clinical performance.

       121.    The statements in the May or June 2017 survey response were false and were made

by Benzinger with knowledge that they were false.

       122.    After Plaintiff was forced to resign from the Defendants' residency program,

Benzinger, Washington University and Barnes Jewish Hospital falsely told representatives of other

residency programs to which Plaintiff had submitted applications that Plaintiffs information could

not be released without talking to Defendants' attorney. The statement was false when made

because information indicating Plaintiffs resignation could have been released and the effect of

the statement was universally to chill any interest in accepting the Plaintiff into another program.

       123.    As a direct and proximate result of the false statements made by Defendants

Benzinger, Washington University and Barnes Jewish Hospital Plaintiff has suffered injury, and

damages, including but not limited to, monetary damages, loss of his ability to use his MD degree,

loss of time and resources, career opportunities and earning capacity, emotional distress and

humiliation.

       WHEREFORE, Plaintiff, JEFFERY WEISMAN by counsel, respectfully prays that the

Court enter Judgment in his favor and against Defendants, RICHARD BENZINGER, RUSSELL

GROENER,       BARNES       JEWISH         HOSPITAL,    BJC   HEALTHCARE,          WASHINGTON

UNIVERSITY MEDICAL CENTER, WASHINGTON UNIVERSITY, and WASHINGTON

UNIVERSITY SCHOOL OF MEDICINE IN ST. LOUIS, in the amount of$1,000,000 and award

punitive damages in an amount to be determined at trial, and for any further and other relief that

this Court deems just and appropriate under the circumstances.

        Plaintiff demands trial by jury.



                                                       29
Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 30 of 34 PageID #: 30



                                        COUNTV
                              False Light Invasion of Privacy
            (Benzinger, Groener, Washington University, Barnes Jewish Hospital)


        124.    Plaintiff adopts paragraphs 1 - 123 above as paragraphs 1 - 123 of Count V, as if

fully set forth herein.

        125.    The false information alleged above that was distributed about Plaintiff portrayed

Plaintiff in a false light within Defendants' residency program and to other residency programs

after the Plaintiff was forced to resign.

        126.    The false information was unreasonably highly offensive because it was false and

because it falsely reflected on Plaintiff's capacity to perform as a medical doctor.

        127.    The Defendants knew that the information that they were publishing was false.

        128.    As a direct and proximate result of the false information published by Defendants

Benzinger, Washington University and Barnes Jewish Hospital Plaintiff has suffered injury, and

damages, including but not limited to, monetary damages, loss of his ability to use his MD degree,

loss of time and resources, career opportunities and earning capacity, emotional distress and

humiliation.

        WHEREFORE, Plaintiff, JEFFERY WEISMAN by counsel, respectfully prays that the

Court enter Judgment in his favor and against Defendants, RICHARD BENZINGER, RUSSELL

GROENER,        BARNES       JEWISH         HOSPITAL,    BJC   HEALTHCARE,         WASHINGTON

UNIVERSITY MEDICAL CENTER, WASHINGTON UNIVERSITY, and WASHINGTON

UNIVERSITY SCHOOL OF MEDICINE IN ST. LOUIS, in the amount of $1,000,000 and award

punitive damages in an amount to be determined at trial, and for any further and other relief that

this Court deems just and appropriate under the circumstances.

        Plaintiff demands trial by jury.

                                                        30
Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 31 of 34 PageID #: 31



                                           COUNT VI
                               Tortious Interference with Contract
                          (Cox, Benzinger, Groener, Ramatowski, Evers)

        129.    Plaintiff adopts paragraphs 1 - 128 above as paragraphs 1 - 128 of Count VI, as if

fully set forth herein.

        130.    Plaintiff had a contract with Defendants Washington University and Barnes Jewish

Hospital to be a resident in their Graduate Medical Education program.

        131.    The Plaintiff had invested large sums of money in being educated to be able to

contract with the Defendants Washington University and Barnes Jewish Hospital, and at all

relevant times Plaintiff performed under the contract.

        132.    Alex Evers, Thomas Cox, Richard Benzinger, Russell Groener, and Christine

Ramatowski knew that Plaintiff had a contract with Washington University and Barnes Jewish

Hospital.

        133.    Alex Evers, Thomas Cox, Richard Benzinger, Russell Groener, and Christine

Ramatowski intentionally interfered with Plaintiff's contract with Washington University and

Barnes Jewish Hospital by falsely claiming that he was not suited to be an anesthesiology resident.

        134.    The interference by Alex Evers, Thomas Cox, Richard Benzinger, Russell Groener,

and Christine Ramatowski led Washington University and Barnes Jewish Hospital to breach

Plaintiffs contract.

        135.    Alex Evers, Thomas Cox, Richard Benzinger, Russell Groener, and Christine

Ramatowski had no justification to interfere with Plaintiffs contract with Washington University

and Barnes Jewish Hospital to breach Plaintiff's contract.

        136.    As a proximate result of Defendants Evers, Cox, Benzinger, Groener, and

Ramatowski intentional interference with Plaintiff's contract with Washington University and



                                                     31
 Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 32 of 34 PageID #: 32



Barnes Jewish Hospital Plaintiff has suffered injury, and damages, including but not limited to,

monetary damages, loss of his ability to use his MD degree, loss of time and resources, career

opportunities and earning capacity, emotional distress and humiliation.

       WHEREFORE, Plaintiff, JEFFERY WEISMAN by counsel, respectfully prays that the

Court enter Judgment in his favor and against Defendants, THOMAS COX, RICHARD

BENZINGER, RUSSELL GROENER, CHRISTINE RAMATOWSKI, ALEX EVERS, BARNES

JEWISH HOSPITAL, BJC HEALTHCARE, WASHINGTON UNIVERSITY MEDICAL

CENTER, WASHINGTON UNIVERSITY, and WASHINGTON UNIVERSITY SCHOOL OF

MEDICINE IN ST. LOUIS, in the amount of $1,000,000 and award punitive damages in an

amount to be determined at trial, and for any further and other relief that this Court deems just and

appropriate under the circumstances.

        Plaintiff demands trial by jury.



                                     COUNT VII
                                   Civil Conspiracy
   (Cox, Benzinger, Groener, Ramatowski, Evers, Washington University, Barnes Jewish
                                      Hospital)

        137.    Plaintiff adopts paragraphs 1-136 above as paragraphs 1-136 of Count VII, as if

fully set forth herein.

        138.    As a result of Alex Evers seeking to punish Plaintiff for not sharing his lease with

St. Louis College of Pharmacy, Alex Evers told Thomas Cox, Richard Benzinger, Russell Groener,

and Christine Ramatowski to get rid of the Plaintiff, in violation of the Employment Contract, the

standards in the Employment Contract, and the AGCME standards adopted by the Employment

Contract.




                                                      32
 Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 33 of 34 PageID #: 33



       139.    All the Defendants agreed to drive Plaintiff out of the program in violation of his

Employment Contract, the standards in the Employment Contract, and the AGCME standards

adopted by the Employment Contract.

       140.    The Defendants acted in concert to fabricate false complaints about, and false

records concerning, the Plaintiff to achieve their purpose in driving him out of the Defendants'

residency program.

       141.    The Defendants knew that their plan to drive the Plaintiff out violated his

contractual rights, and the rights afforded to him by the

       142.    As a proximate result of the civil conspiracy between Defendants Evers, Cox,

Benzinger, Groener, Ramatowski, Washington University and Barnes Jewish Hospital Plaintiff

has suffered injury, and damages, including but not limited to, monetary damages, loss of his

ability to use his MD degree, loss of time and resources, career opportunities and earning capacity,

emotional distress and humiliation.

       WHEREFORE, Plaintiff, JEFFERY WEISMAN, by counsel, respectfully prays that the

Court enter Judgment in his favor and against Defendants, THOMAS COX, RICHARD

BENZINGER, RUSSELL GROENER, CHRISTINE RAMATOWSKI, ALEX EVERS, BARNES

JEWISH HOSPITAL, BJC HEALTHCARE, WASHINGTON UNIVERSITY MEDICAL

CENTER, WASHINGTON UNIVERSITY, and WASHINGTON UNIVERSITY SCHOOL OF

MEDICINE IN ST. LOUIS, in the amount of $1,000,000 and award punitive damages in an

amount to be determined at trial, and for any further and other relief that this Court deems just and

appropriate under the circumstances.

        Plaintiff demands trial by jury.




                                                      33
Case: 4:19-cv-00075-JAR Doc. #: 1 Filed: 01/18/19 Page: 34 of 34 PageID #: 34



                                    Isl Jeffery Weisman
                                    Pro se Plaintiff




Jeffery Weisman
301 Lakeview Drive
Buffalo Grove, Illinois 60089
847-727-8675




                                           34
